204 F.2d 509
FARMERv.POWERS et al.
No. 14420.
United States Court of Appeals Fifth Circuit.
May 19, 1953.

Amos L. Ponder, Jr., New Orleans, La., L. B. Ponder, Jr., Amite, La., for appellant.
P. A. Bienvenu, New Orleans, La., Bienvenu & Culver, New Orleans, La., for appellees.
Before HOLMES, BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
The judgment quashing service and dismissing the action as to Powers lacked finality inasmuch as the alleged liability is joint or interrelated and the action against the other joint tort feasor was not disposed of by the judgment. Hunteman v. New Orleans Public Service, Inc., 5 Cir., 119 F.2d 465, 466; Hohorst v. Hamburg-American Packet Co., 148 U.S. 262, 264, 13 S.Ct. 590, 37 L.Ed. 443; United States v. Girault, 11 How. 22, 13 L.Ed. 587. The determination and direction required by Rule 54(b), Federal Rules of Civil Procedure, 28 U.S.C.A., have not been made and we therefore express no opinion as to the availability vel non of that rule. See Reeves v. Beardall, Executor, 316 U.S. 283, 286, 62 S. Ct. 1085, 86 L.Ed. 1478; Boston Medical Supply Co. v. Lea & Febiger, 1 Cir., 195 F. 2d 853, 855; Bendix Aviation Corp. v. Glass, 3 Cir., 195 F.2d 267. This Court lacking jurisdiction, the appeal is dismissed.